Exhibit 10.1

SUBURBAN PROPANE PARTNERS, L.P.

2009 RESTRICTED UNIT PLAN

EFFECTIVE AUGUST 1, 2009, AS AMENDED ON NOVEMBER 13, 2012, AUGUST 6, 2013

AND MAY 13, 2015

ARTICLE I

PURPOSE AND APPROVAL

The purpose of this Plan is to strengthen Suburban Propane Partners, L.P., a
Delaware limited partnership (the “Partnership”), by providing an incentive to
certain selected employees and Supervisors of the Partnership and affiliated
entities, and thereby encouraging them to devote their abilities and industry to
the success of the Partnership’s business enterprise in such a manner as to
maximize the Partnership’s value. It is intended that this purpose be achieved
by extending to such individuals an added long-term incentive for continued
service to the Partnership, and for high levels of performance and unusual
efforts which enhance the Partnership’s value, through the grant of rights to
receive Common Units (as hereinafter defined) of the Partnership.

This Plan, in the form set forth herein, is effective as of the Effective Date
(as defined below) and is an amendment and restatement of the form of the Plan
approved by the limited partners of the Partnership at the tri-annual meeting of
the limited partners of the Partnership on July 22, 2009.

ARTICLE II

DEFINITIONS

For the purposes of this Plan, unless otherwise specified in an Agreement,
capitalized terms shall have the following meanings:

2.1 “Act” shall mean the Securities Act of 1933, as amended.

2.2 “Agreement” shall mean the written agreement between the Partnership and a
Grantee evidencing the grant of an Award and setting forth the terms and
conditions thereof.

2.3 “Award” shall mean a grant of restricted Common Units pursuant to the terms
of this Plan.

2.4 “Beneficial Ownership” shall be determined pursuant to Rule 13d-3
promulgated under the Exchange Act.

2.5 “Board” shall mean the Board of Supervisors of the Partnership.

2.6 “Cause” shall mean, unless otherwise provided in an Agreement or in a
written employment agreement between the Grantee and the Partnership or its
Subsidiary, (a) the Grantee’s gross negligence or willful misconduct in the
performance of his duties, (b) the Grantee’s willful or grossly negligent
failure to perform his duties, (c) the breach by the Grantee of any written
covenants to the Partnership or any of its Subsidiaries, (d) dishonest,
fraudulent or unlawful behavior by the Grantee (whether or not in conjunction
with employment) or the Grantee being subject to a judgment, order or decree (by
consent or otherwise) by any governmental or regulatory authority which
restricts his ability to engage in the business conducted by the Partnership or
any of its Subsidiaries, or (e) willful or reckless breach by the Grantee of any
policy adopted by the Partnership or any of its Subsidiaries, concerning
conflicts of interest, standards of business conduct, fair employment practices
or compliance with applicable law.

2.7 “Change in Capitalization” shall mean any increase or reduction in the
number of Common Units, or any change (including, but not limited to, a change
in value) in the Common Units, or exchange of Common Units for a different
number or kind of units or other securities of the Partnership, by reason of a
reclassification, recapitalization, merger, consolidation, reorganization,
spin-off, split-up, issuance of warrants or rights or other convertible
securities, unit distribution, unit split or reverse unit split, cash dividend,
property dividend, combination or exchange of units, repurchase of units, change
in corporate structure or otherwise; in each case provided that such increase,
reduction or other change does not occur in connection with a Change of Control.



--------------------------------------------------------------------------------

2.8 “Change of Control” shall mean:

(a) the date (which must be a date subsequent to the Effective Date) on which
any Person (including the Partnership’s general partner) or More than One Person
Acting as a Group (other than the Partnership and/or its Subsidiaries) acquires,
during the 12 month period ending on the date of the most recent acquisition,
Common Units or other voting equity interests eligible to vote for the election
of Supervisors (or of any entity, including the Partnership’s general partner,
that has the same authority as the Board to manage the affairs of the
Partnership) (“Voting Securities”) representing thirty percent 30% or more of
the combined voting power of the Partnership’s then outstanding Voting
Securities; provided, however, that in determining whether a Change of Control
has occurred, Voting Securities which have been acquired in a “Non-Control
Acquisition” shall be excluded from the numerator. A “Non-Control Acquisition”
shall mean an acquisition of Voting Securities (x) by the Partnership, any of
its Subsidiaries and/or an employee benefit plan (or a trust forming a part
thereof) maintained by any one or more of them, or (y) in connection with a
“Non-Control Transaction”; or

(b) the date of the consummation of (x) a merger, consolidation or
reorganization involving the Partnership, unless (A) the holders of the Voting
Securities of the Partnership immediately before such merger, consolidation or
reorganization own, directly or indirectly, immediately following such merger,
consolidation or reorganization, at least fifty percent (50%) of the combined
voting power of the outstanding Voting Securities of the entity resulting from
such merger, consolidation or reorganization (the “Surviving Entity”) in
substantially the same proportion as their ownership of the Voting Securities of
the Partnership immediately before such merger, consolidation or reorganization,
and (B) no person or entity (other than the Partnership, any Subsidiary, any
employee benefit plan (or any trust forming a part thereof) maintained by the
Partnership, any Subsidiary, the Surviving Entity, or any Person who,
immediately prior to such merger, consolidation or reorganization, had
Beneficial Ownership of more than twenty five percent (25%) of then outstanding
Voting Securities of the Partnership), has Beneficial Ownership of more than
twenty five percent (25%) of the combined voting power of the Surviving Entity’s
then outstanding Voting Securities; or (y) the sale or other disposition of
forty percent (40%) of the total gross fair market value of all the assets of
the Partnership to any Person or More than One Person Acting as a Group (other
than a transfer to a Subsidiary). For this purpose, gross fair market value
means the value of the assets of the Partnership, or the value of the assets
being disposed of, determined without regard to any liability associated with
such assets. A transaction described in clause (A) or (B) of subsection
(w) hereof shall be referred to as a “Non-Control Transaction;” or

(c) the date a majority of the members of the Board is replaced during any
twelve-month period by the action of the Board taken when a majority of the
Supervisors who are then members of the Board are not Continuing Supervisors
(for purposes of this section, the term “Continuing Supervisor” means a
Supervisor who was either (A) first elected or appointed as a Supervisor prior
to the Effective Date; or (B) subsequently elected or appointed as a Supervisor
if such Supervisor was nominated or appointed by at least a majority of the then
Continuing Supervisors); Notwithstanding the foregoing, a Change of Control
shall not be deemed to occur solely because any Person (the “Subject Person”)
acquired Beneficial Ownership of more than the permitted amount of the
outstanding Voting Securities as a result of the acquisition of Voting
Securities by the Partnership which, by reducing the number of Voting Securities
outstanding, increases the proportional number of Voting Securities Beneficially
Owned by the Subject Person, provided that if a Change of Control would occur
(but for the operation of this sentence) as a result of the acquisition of
Voting Securities by the Partnership, and after such acquisition of Voting
Securities by the Partnership, the Subject Person becomes the Beneficial Owner
of any additional Voting Securities which increases the percentage of the then
outstanding Voting Securities Beneficially Owned by the Subject Person, then a
Change of Control shall occur. In addition, so long as Section 409A of the Code
(or any successor provision thereto) remains in effect, notwithstanding anything
herein to the contrary, none of the foregoing events shall be deemed to be a
“Change of Control” unless such event constitutes a “change in control event”
within the meaning of Section 409A of the Code and the regulations and guidance
promulgated thereunder.

2.9 “Code” shall mean the Internal Revenue Code of 1986, as amended.

2.10 “Committee” shall mean the Compensation Committee of the Board, or any
successor committee of the Board responsible for administering executive
compensation. The powers of the Committee under the Plan may be exercised by the
Board, consistent with the provisions of the Code, the Exchange Act and the
regulations thereunder.

2.11 “Common Units” shall mean the common units representing limited partnership
interests of the Partnership.

 

2



--------------------------------------------------------------------------------

2.12 “Cure Period” shall mean the thirty-day period, following notification by a
Grantee that a Good Reason event has occurred, during which the Partnership has
the option of rectifying the Good Reason event.

2.13 “Disability” shall have the same meaning that such term (or similar term)
has under the Partnership’s long-term disability plan, or as otherwise
determined by the Committee.

2.14 “Effective Date” shall mean August 1, 2009.

2.15 Not used

2.16 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

2.17 “Fair Market Value” per unit on any date shall mean the average of the high
and low sale prices of the Common Units on such date on the principal national
securities exchange on which such Common Units are listed or admitted to
trading, or if such Common Units are not so listed or admitted to trading, the
arithmetic mean of the per Common Unit closing bid price and per Common Unit
closing asked price on such date as quoted on the National Association of
Securities Dealers Automated Quotation System or such other market on which such
prices are regularly quoted, or, if there have been no published bid or asked
quotations with respect to Common Units on such date, the Fair Market Value
shall be the value established by the Committee in good faith.

2.18 “Good Reason” shall mean, unless otherwise provided in an Agreement or in a
written employment agreement between the Grantee and the Partnership or its
Subsidiary, (a) any failure by the Partnership or any of its Subsidiaries to
comply in any material respect with the compensation provisions of a written
employment agreement between the Grantee and the Partnership or its Subsidiary,
(b) a material adverse change in the Grantee’s title without his consent, or
(c) the assignment to the Grantee, without his consent, of duties and
responsibilities materially inconsistent with his level of responsibility.

2.19 “Grantee” shall mean a person to whom an Award has been granted under the
Plan.

2.20 “More than one Person Acting as a Group” has the same meaning as set forth
in Treasury Regulation 1.409A-3(i)(5)(v)(B).

2.21 “Partnership” shall mean Suburban Propane Partners, L.P., a Delaware
limited partnership, and its successors.

2.22 “Person” shall mean a natural person or any entity and shall include two or
more Persons acting as a partnership, limited partnership, syndicate, or other
group.

2.23 “Plan” shall mean this Suburban Propane Partners, L.P. 2009 Restricted Unit
Plan.

2.24 “Retirement” shall mean voluntary termination of employment (or, if the
Grantee is a Supervisor, voluntary termination of service as such a Supervisor)
by a Grantee who has attained age 55 and who has completed 10 years of “eligible
service” to the Partnership or its predecessors, in connection with a bona fide
intent by the Grantee to no longer seek full time employment in the industries
in which the Partnership then participates. Retirement shall not include
voluntary termination of employment by a Grantee in response to, or anticipation
of, a termination of employment for Cause by the Partnership or its Subsidiary.
The term “eligible service” (a) for Grantees who are employees of the
Partnership or its Subsidiary, shall have the same meaning as the term is used
in the Pension Plan for Eligible Employees of Suburban Propane L.P. and
Subsidiaries, and (b) for Supervisors, shall mean service on the Board.

2.25 “Subsidiary” means any corporation, partnership, or other Person of which a
majority of its Voting Securities is owned, directly or indirectly, by the
Partnership.

2.26 “Supervisor” shall mean any member of the Board that is not an employee of
the Partnership or any of its Subsidiaries.

 

3



--------------------------------------------------------------------------------

ARTICLE III

ADMINISTRATION OF THE PLAN

3.1 The Plan shall be administered by the Committee, which shall hold meetings
at such times as may be necessary for the proper administration of the Plan. Any
decision or determination reduced to writing and signed by a majority of all of
the members of the Committee shall be as fully effective as if made by a
majority vote at a meeting duly called and held. Notwithstanding anything else
herein to the contrary, the Committee may delegate to any individual or
committee of individuals the responsibility to carry out any of its rights and
duties with respect to the Plan. No member of the Committee or any individual to
whom it has delegated any of its rights and duties shall be liable for any
action, failure to act, determination or interpretation made in good faith with
respect to this Plan or any transaction hereunder, except for liability arising
from his or her own willful misfeasance, gross negligence or reckless disregard
of his or her duties. The Partnership hereby agrees to indemnify each member of
the Committee and its delegates for all costs and expenses and, to the extent
permitted by applicable law, any liability incurred in connection with defending
against, responding to, negotiating for the settlement of or otherwise dealing
with any claim, cause of action or dispute of any kind arising in connection
with any actions in administering this Plan or in authorizing or denying
authorization for any transaction hereunder.

3.2 Each member of the Committee shall be (i) a “Non-Employee Director” within
the meaning of Rule 16b-3 under the Exchange Act and (ii) an “independent
director” within the meaning of the listing standards of the New York Stock
Exchange.

3.3 Subject to the express terms and conditions set forth herein, the Committee
shall have the power, consistent with Rule 16b-3 under the Exchange Act, from
time to time to:

 

  (a) select those employees and Supervisors to whom Awards shall be granted and
to determine the terms and conditions (which need not be identical) of each such
Award;

 

  (b) make any amendment or modification to any Agreement consistent with the
terms of the Plan;

 

  (c) construe and interpret the Plan and the Awards, and establish, amend and
revoke rules and regulations for the administration of the Plan, including, but
not limited to, correcting any defect or supplying any omission, or reconciling
any inconsistency in the Plan or in any Agreement or between the Plan and any
Agreement, in the manner and to the extent it shall deem necessary or advisable
so that the Plan complies with applicable law, including Rule 16b-3 under the
Exchange Act to the extent applicable, and otherwise to make the Plan fully
effective. All decisions and determinations by the Committee or its delegates in
the exercise of this power shall be final, binding and conclusive upon the
Partnership, its subsidiaries, the Grantees and all other persons having any
interest therein;

 

  (d) exercise its discretion with respect to the powers and rights granted to
it as set forth in the Plan; and

 

  (e) generally, exercise such powers and perform such acts as it deems
necessary or advisable to promote the best interests of the Partnership with
respect to the Plan.

3.4 Subject to adjustment as provided in Article 7, the total number of Common
Units that may be made subject to Awards granted under the Plan shall be
2,400,000 (subject to the unitholder approval requirements set forth in
Section 9.6). The Partnership shall reserve for purposes of the Plan, out of its
authorized but unissued units, such authorized amount of Common Units.

3.5 Notwithstanding anything inconsistent contained in this Plan, the number of
Common Units subject to, or which may become subject to, Awards at any time
under the Plan shall be reduced to such lesser amount as may be required
pursuant to the methods of calculation necessary so that the exemptions provided
pursuant to Rule 16b-3 under the Exchange Act will continue to be available for
transactions involving all current and future Awards. In addition, during the
period that any Awards remain outstanding under the Plan, the Committee may make
good faith adjustments with respect to the number of Common Units attributable
to such Awards for purposes of calculating the maximum number of Common Units
subject to the granting of future Awards under the Plan, provided that following
such adjustments the exemptions provided pursuant to Rule 16b-3 under the
Exchange Act will continue to be available for transactions involving all
current and future Awards.

 

4



--------------------------------------------------------------------------------

ARTICLE IV

COMMON UNIT GRANTS

4.1 Time Vesting Grants. From time to time, the Committee may grant restricted
Common Units to Grantees, in such amounts as it deems prudent and proper. Such
rights shall be granted, and the Common Units underlying such rights shall be
issued, in consideration of the performance of services and for no other
consideration.

4.2 Forfeiture. A Grantee’s rights with respect to the restricted Common Units
shall remain forfeitable at all times prior to the date on which the
restrictions thereon shall have lapsed in accordance with the terms of the Plan
and the applicable Agreement.

4.3 Vesting Schedule. Restricted Common Unit grants made pursuant to Section 4.1
prior to August 6, 2013, shall vest and become non-forfeitable, unless otherwise
determined by the Committee (at the time of Award or otherwise), and the
restrictions thereon shall lapse, at a rate of 25% on the third anniversary of
the date of the applicable Award, a second 25% on the fourth anniversary of the
applicable Award, and a final 50% on the fifth anniversary of the date of the
applicable Award, provided that the Grantee is employed on such date.

Restricted Common Unit grants made pursuant to Section 4.1 subsequent to
August 6, 2013, shall vest and become non-forfeitable, unless otherwise
determined by the Committee (at the time of Award or otherwise), and the
restrictions thereon shall lapse, at a rate of 1/3 (one third) on the first
anniversary of the date of the applicable Award, a second 1/3 (one third) on the
second anniversary of the applicable Award, and a final 1/3 (one third) on the
third anniversary of the applicable Award, provided that the Grantee is employed
on such date.

4.4 Other Grants. Notwithstanding anything else herein to the contrary, the
Committee may grant Common Units on such terms and conditions as it determines
in its sole discretion, the terms and conditions of which shall be set forth in
the applicable Agreement.

ARTICLE V

OTHER PROVISIONS APPLICABLE TO VESTING

5.1 Change of Control. Notwithstanding anything in this Plan to the contrary,
upon a Change of Control, all restrictions on Common Units shall lapse
immediately (unless otherwise set forth in the terms of the applicable
Agreement) and all such restricted Common Units shall become fully vested and
non-forfeitable and will be distributed on the date of the Change of Control.

5.2 Forfeiture. Unless otherwise provided in an Agreement, any and all
restricted Common Units in respect of which the restrictions have not previously
lapsed shall be forfeited (and automatically transferred to and reacquired by
the Partnership at no cost to the Partnership and neither the Grantee nor any
successors, heirs, assigns, or personal representatives of such Grantee shall
thereafter have any further right or interest therein) upon the termination of
the Grantee’s employment for any reason; provided, however, that in the event
that a Grantee’s employment by the Partnership or one of its Subsidiaries was
terminated without Cause or by the Grantee for Good Reason, in either case,
within six months prior to a Change of Control, no forfeiture of Common Units
shall be treated as occurring by reason of such termination and the Common Units
shall vest and become non-forfeitable as of the Change of Control in accordance
with Section 5.1 and will be distributed on the date of the Change of Control.
As a condition precedent for such vesting to occur when the Grantee terminated
employment for Good Reason within six months prior to a Change of Control, prior
to such termination the Grantee must have both (a) notified the Partnership’s
Vice President of Human Resources (or if there be no such person, the then
highest ranking member of the Partnership’s Human Resources Department) of the
Good Reason event by certified mail or overnight courier within ninety days
following the date of such event and (b) allowed a Cure Period following the
date of such notice.

5.3 Disability or Death. Notwithstanding the provisions of Section 5.2, unless
otherwise provided in an Agreement, if a Grantee’s employment terminates as a
result of Disability, the restricted Common Units held by such Grantee for one
year or more on the date of termination shall vest on the six month anniversary
of the effective date of such termination and shall be distributed on the day
following the date of vesting. Notwithstanding the provisions of Section 5.2,
unless otherwise provided in an Agreement, if a Grantee’s employment terminates
as a result of Death, all restricted Common Units held by such Grantee on the
date of Grantee’s death shall vest on the six month anniversary of the effective
date of such termination and shall be distributed to Grantee’s estate on the day
following the date of vesting.

 

5



--------------------------------------------------------------------------------

5.4 Retirement. Notwithstanding the provisions of Section 5.2, unless otherwise
provided in an Agreement, if a Grantee’s employment terminates as a result of
Retirement, the restricted Common Units held by such Grantee which were awarded
to Grantee more than six months prior to the effective date of such Retirement
shall vest on the six month anniversary of the effective date of such Retirement
and shall be distributed on the day following the date of vesting.

5.5 Recycling of Forfeited Shares. Subject to the restrictions set forth in Rule
16b-3 of the Exchange Act, any Common Units forfeited hereunder may be, after
any applicable six month period referenced in Section 5.2 has expired, the
subject of another Award pursuant to this Plan.

5.6 Not Used

5.7 Recoupment Policy. Notwithstanding anything in this Plan to the contrary,
awards of Common Units granted under the Plan shall be deemed “Incentive
Compensation” covered by the terms of the Partnership’s Incentive Compensation
Recoupment Policy (the “Policy”) adopted by the Board on April 25, 2007, which
is incorporated herein by reference. In accordance with the Policy, in the event
of a significant restatement of the Partnership’s published financial results
and the Committee determines that fraud or intentional misconduct by a Grantee
was a contributing factor to such restatement, then, in addition to other
disciplinary action, the Committee may require cancellation of any unvested
restricted Common Units granted under the Plan to that Grantee. This Section 5.7
shall be interpreted and administered in accordance with the Policy as in effect
from time to time. In the case of any inconsistency between the Policy and this
Section 5.7, the Policy shall control.

ARTICLE VI

DELIVERY OF UNITS, ETC.

6.1 Delivery of Common Units. Subject to Section 9.3, the Partnership shall
deliver to the Grantee a certificate representing the applicable number of
vested Common Units, free of all restrictions hereunder, on (a) the date of
vesting upon the vesting of Common Units pursuant to Sections 4.3, 5.1 or 5.2,
or (b) on the day following the date of vesting upon the vesting of Common Units
pursuant to Sections 5.3 or 5.4.

6.2 Transferability. Until such time as restricted Common Units have vested and
become non-forfeitable, and certificates representing Common Units in respect
thereof have been delivered to the Grantee, a Grantee shall not be entitled to
transfer such Common Units.

6.3 Rights of Grantees. Until such time as restricted Common Units have vested
and become non-forfeitable, and certificates representing Common Units in
respect thereof have been delivered to the Grantee, a Grantee shall not be
entitled to exercise any rights of a unitholder with respect thereto, including
the right to vote such units and the right to receive allocations or
distributions thereon.

ARTICLE VII

ADJUSTMENT UPON CHANGES IN CAPITALIZATION

7.1 In the event of a Change in Capitalization, the Committee shall conclusively
determine the appropriate adjustments, if any, to (i) the maximum number and
class of Common Units or other units or securities with respect to which Awards
may be granted under the Plan, (ii) the number of Common Units or other units or
securities which are subject to outstanding Awards granted under the Plan, and
the purchase price thereof, if applicable.

7.2 If, by reason of a Change in Capitalization, a Grantee of an Award shall be
entitled to new, additional or different rights to acquire units or other
securities, such new, additional or different rights or securities shall
thereupon be subject to all of the conditions, restrictions and performance
criteria which were applicable to the units subject to the Award prior to such
Change in Capitalization.

ARTICLE VIII

TERMINATION AND AMENDMENT OF THE PLAN

The Plan shall terminate on the day preceding the tenth anniversary of the
Effective Date and no Award may be granted thereafter, but such termination
shall not impair or adversely affect any Awards theretofore granted

 

6



--------------------------------------------------------------------------------

under the Plan, which Awards shall continue in effect in accordance with the
terms and conditions of this Plan and of the applicable Agreement. The Committee
may sooner terminate the Plan and the Committee may at any time and from time to
time amend, terminate, modify or suspend the Plan or any Agreement provided,
however, that no such amendment, modification, suspension or termination shall
impair or adversely affect any Awards theretofore granted under the Plan, except
with the consent of the Grantee, nor shall any amendment, modification,
suspension or termination deprive any Grantee of any Common Units which he or
she may have acquired through or as a result of the Plan. To the extent required
under Section 16(b) of the Exchange Act and the rules and regulations
promulgated thereunder or any other applicable law, rule or regulation,
including, without limitation, any requirement of a securities exchange on which
the Common Units are listed for trading, no amendment shall be effective unless
approved by the unitholders of the Partnership in accordance with applicable
law, rule or regulation.

ARTICLE IX

MISCELLANEOUS

9.1 Non-Exclusivity of the Plan. The adoption of the Plan by the Committee shall
not be construed as amending, modifying or rescinding any previously approved
incentive arrangement or as creating any limitations on the power of the
Committee to adopt such other incentive arrangements as it may deem desirable,
including, without limitation, the granting of options to acquire the Common
Units, and such arrangements may be either applicable generally or only in
specific cases.

9.2 Limitation of Liability. As illustrative of the limitations of liability of
the Partnership, but not intended to be exhaustive thereof, nothing in the Plan
shall be construed to:

 

  (a) give any person any right to be granted an Award other than at the sole
discretion of the Committee;

 

  (b) give any person any rights whatsoever with respect to the Common Units
except as specifically provided in the Plan or an Agreement;

 

  (c) limit in any way the right of the Partnership or any of its Subsidiaries
to terminate the employment of any person at any time; or

 

  (d) be evidence of any agreement or understanding, express or implied, that
the Partnership or any Subsidiary will employ any person at any particular rate
of compensation or for any particular period of time.

9.3 Regulations and Other Approvals; Governing Law. Except as to matters of
federal law, this Plan and the rights of all persons claiming hereunder shall be
construed and determined in accordance with the laws of the State of Delaware
without giving effect to conflicts of law principles.

Notwithstanding any other provisions of this Plan, the obligation of the
Partnership to deliver the Common Units under the Plan shall, in each case, be
subject to all applicable laws, rules and regulations, including all applicable
federal and state securities laws, and the obtaining of all such approvals by
governmental agencies as may be deemed necessary or appropriate by the
Committee.

 

  (a) Except as otherwise provided in Article VIII hereof, the Committee may
make such changes to the Plan or an Agreement as may be necessary or appropriate
to comply with the rules and regulations of any government authority.

 

  (b) Each Award is subject to the requirement that, if at any time the
Committee determines, in its sole and absolute discretion, that the listing,
registration or qualification of the Common Units issuable pursuant to the Plan
is required by any securities exchange or under any state or federal law, or the
consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with, the grant of an Award or the
issuance of the Common Units, no Awards shall be granted and no Common Units
shall be issued, in whole or in part, unless and until such listing,
registration, qualification, consent or approval has been effected or obtained
free of any conditions not acceptable to the Committee.

 

  (c)

Notwithstanding anything contained in the Plan or any Agreement to the contrary,
in the event that the disposition by the Grantee of the Common Units or any
other securities acquired pursuant to

 

7



--------------------------------------------------------------------------------

  the Plan is not covered by a then current registration statement under the Act
or is not otherwise exempt from such registration, such Common Units shall be
restricted against transfer to the extent required by the Act and Rule 144 or
other regulations thereunder. The Committee may require any Grantee receiving
Common Units pursuant to an Award, as a condition precedent to receipt of such
Common Units, to represent and warrant to the Partnership in writing that the
Common Units acquired by such Grantee are acquired without a view to any
distribution thereof and will not be sold or transferred other than pursuant to
an effective registration thereof under said Act or pursuant to an exemption
applicable under the Act or the rules and regulations promulgated thereunder.
The certificates evidencing any of such Common Units shall be appropriately
legended to reflect their status as restricted securities as aforesaid.

 

  (d) Although the Partnership makes no guarantee with respect to the tax
treatment of distributions hereunder, this Plan is intended to comply with
Section 409A of the Code. This Plan and any Agreement shall be interpreted and
administered in a manner so that any amount or benefit payable shall be paid or
provided in a manner that is either exempt from or compliant with the
requirements of Section 409A of the Code and the regulations and rulings
promulgated thereunder. Notwithstanding anything in the Plan or in any Agreement
to the contrary, the Committee may amend the Plan on an Agreement, to take
effect retroactively or otherwise, as deemed necessary or advisable for the
purpose of conforming the Plan or Agreement to Section 409A of the Code (and the
administrative regulations and rulings promulgated thereunder). By accepting an
Award under this Plan, a Grantee agrees to any amendment made pursuant to this
Section 9.3(d) to any Agreement granted under the Plan without further
consideration or action.

9.4 Withholding of Taxes. At such times as a Grantee recognizes taxable income
in connection with the rights to acquire Common Units granted hereunder (a
“Taxable Event”), the Grantee shall pay to the Partnership an amount equal to
the federal, state and local income taxes and other amounts as may be required
by law to be withheld by the Partnership in connection with the Taxable Event
(the “Withholding Taxes”) prior to the issuance of such units. The Partnership
shall have the right to deduct from any payment of cash to a Grantee an amount
equal to the Withholding Taxes in satisfaction of the obligation to pay
Withholding Taxes. In satisfaction of the obligation to pay Withholding Taxes to
the Partnership, the Grantee may make a written election (the “Tax Election”),
which may be accepted or rejected in the discretion of the Committee, to have
withheld a portion of the Common Units then issuable to him or her having an
aggregate Fair Market Value, on the date preceding the date of such issuance,
equal to the Withholding Taxes, provided that in respect of a Grantee who may be
subject to liability under Section 16(b) of the Exchange Act, such withholding
is done in accordance with any applicable Rule under section 16(b) of the
Exchange Act.

9.5 Interpretation. The Plan is intended to comply with Rule 16b-3 promulgated
under the Exchange Act, and the Committee shall interpret and administer the
provisions of the Plan or any Agreement in a manner consistent therewith. Any
provisions inconsistent with such rule shall be inoperative and shall not affect
the validity of the Plan.

9.6 Effective Date. The effective date of the Plan shall be the Effective Date.
The effectiveness of the Plan is subject to approval of the Plan prior to the
Effective Date by the limited partners of the Partnership.

 

8